Citation Nr: 0209577	
Decision Date: 08/09/02    Archive Date: 08/21/02	

DOCKET NO.  94-28 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a lumbar sprain, 
currently rated as 40 percent disabling to include 
consideration of 38 C.F.R. 3.321(b)(1)(2001). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
November 1944. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which denied entitlement 
to a disability evaluation in excess of 40 percent for his 
service-connected low back disability.

In October 2000, the Board remanded this matter to the RO for 
further development.  The case has since been returned to the 
Board and is now ready for appellate review.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The service-connected lumbar sprain is principally 
manifested by severe limitation of motion and severe pain; 
there is no medical evidence of pronounced disability.    

3.  The evidence of record does not present such an 
exceptional or unusual disability picture due solely to the 
service-connected lumbar strain as to render impracticable 
the application of the regular schedular standards. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for lumbar sprain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, Diagnostic Code 5292 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for lumbar sprain, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations in 
November 1997, June 2000, and October 2001 to determine the 
nature and extent of his lumbar spine disability.  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In the statement of 
the case and the supplemental statements of the case, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and notified the veteran of what evidence he needed 
to submit.  In letters dated in October 1997, January 1998, 
and November 2000, the RO notified the veteran of what 
evidence VA would try to obtain and what evidence the veteran 
needed to submit and they offered to assist the veteran in 
obtaining relevant evidence.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The veteran was provided an opportunity to 
present additional argument in support of this appeal at a 
personal hearing in August 1994.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

Service medical records show that the veteran was evaluated 
and treated in May 1944 for complaints of pain in the lumbar 
spine, which radiated down the right leg.  The veteran 
reported to his service physicians that he had injured his 
back several years earlier and while in service, he injured 
his back while performing "judo" when he was picked up and 
dropped on the left side.  Examination of the veteran in 
service following this event demonstrated muscle tenderness 
in the lumbar and gluteal regions, and in the lower leg 
posterior region.  There was tenderness over the lumbar 
facies and flexion of the trunk was limited by about 10 
percent.  There was no point tenderness or muscle spasm.  X-
ray examination was negative.

On the veteran's initial VA examination in February 1945, the 
veteran complained of intermittent pain in the left hip on 
lifting.  He stated that the pain was aggravated by bad 
weather.  Examination of the hip revealed no tenderness, 
limitation of motion, or grating on motion of the joint.  
Muscular tone was good.  There was a small superficial mass 
over the lateral aspect of the right thigh.  The mass was not 
tender and freely moveable.  There was no pain or tenderness 
along the course of the sciatic nerve.  Examination of the 
back showed the veteran's posture to be erect.  Body flexion 
was possible to 90 degrees.  All spinal tests were negative.  
Lumbar strain was the pertinent diagnosis.

In a December 1946 rating decision, service connection was 
established for a lumbar sprain and a 10 percent evaluation 
was assigned from April 1946.  

A May 1991 VA examination report reveals that the veteran 
complained of pain in his right leg.  Examination revealed 
that the veteran used a walker because his pain was so severe 
and radiated down the right leg.  The veteran also had a 
short leg brace.  The right lower back was tender.  Forward 
flexion was to 35 degrees and backward extension to 10 
degrees.  Lateral flexion was to 10 degrees, bilaterally, and 
rotation was to 10 degrees.  The examiner noted that the 
veteran was in too much pain to examine.  Lumbosacral strain 
with pain radiating into the right leg and severe decrease in 
range of motion was the pertinent diagnosis.

In a June 1991 rating decision, the RO increased the 
disability evaluation for the service-connected low back 
disability from 10 percent to 40 percent under Diagnostic 
Code 5292, effective from February 1990.

At an August 1994 personal hearing, the veteran stated that 
he had pain in his back that had gotten worse over the years 
and presently radiated down his right leg.  The veteran 
indicated that he used a walker on a continuous basis and 
without the walker, he could not ambulate.  He stated that he 
medicates his pain with Tylenol with codeine but obtains 
little relief.

A September 1994 Magnetic Resonance Imaging (MRI) of the 
veteran's lumbar spine revealed moderate and mild spinal 
stenosis secondary to facet and ligamentum flavum hypertrophy 
at L3/L4 and L4/L5 respectively.  There were mildly bulging 
annuli at L2/L3 and L4/L5.  A herniated nucleus pulposus was 
not noted.  Degenerative disc disease and osteoarthritis 
characterized as mild were present at the apophyseal joints 
bilaterally from L3 to S1

A VA outpatient treatment record dated in June 1995 notes 
that the veteran has lumbar degenerative disc with 
radiculopathy that caused considerable back pain and numbness 
in the right leg and back.

A September 1995 letter from the Commonwealth of Pennsylvania 
Department of Military Affairs notes that the veteran is a 
resident at the Pennsylvania Veterans Center Nursing Home and 
receiving intermediate nursing care.

A November 1997 VA examination report indicated that the 
veteran reported having complaints of low back pain radiating 
to the right leg.  He stated that there was constant pain 
over the back of the spine and he felt weak, stiff and 
fatigued.  It was noted that there was definitely a lack of 
endurance.  It was observed that the veteran used a 
wheelchair as needed and also walked with a walker but that 
he was very elderly, febrile and very weak.  On functional 
assessment it was noted that the veteran was retired and that 
he could barely do any daily activities.  On examination, 
there was no spasm.  There was tenderness over L5 - S1.  The 
veteran could not perform range of motion testing because of 
pain.  Flexion was, however, about 20 degrees.  Other range 
of motions could not be done as the veteran almost fell when 
he stood up.  X-ray examination of the lumbar spine revealed 
hypertrophic osteoarthritis with degenerative intervertebral 
disc disease at L4-L5 and L5-S1.

The veteran was given an annual physical examination in 
January 1998 by his private physician, D. M. A., M.D.  Dr. A. 
noted that the veteran was an 89-year-old gentleman who said 
he tended to fall quite frequently and experienced pain in 
the right lower extremity.  Following physical examination 
the diagnostic impression was status post meningioma, status 
post melanoma right neck, hypertension, congestive heart 
failure controlled, right hemiparesis, history of urethral 
stricture, anemia, and peripheral arterial insufficiency.  
Dr. A. stated that he had spoke with the veteran's 
neurosurgeon and felt that there was no need for any 
intervention unless the veteran developed new neurological 
symptoms.

A June 2000 VA examination report indicates that the veteran 
had a history of multiple surgeries on the skull, and that he 
currently had right hemiparesis.  The veteran was in a 
wheelchair, wore a leg splint, and could barely stand up.  
The veteran complained of constant pain.  He stated that he 
currently took multiple medications including Ultram and 
Darvocet.  Upon examination, the veteran had stooped posture 
and he had spasms and tenderness.  There were no neurological 
abnormalities.  Range of motion could not be tested because 
the veteran could not stand up.  May 2000 X-ray examination 
revealed degenerative disc disease in the lower lumbar spine, 
and compression deformities in the lower thoracic spine.  The 
examiner diagnosed severe degenerative disc disease of the 
lumbar spine and compression deformities of the lower 
thoracic spine with severe functional disability and 
inability to ambulate.

When examined by VA in October 2001, the veteran reported 
having constant pain in the lower back radiating down into 
the lower leg.  He said that the pain interfered with his 
ability to sleep and that he also had loss of mobility 
because of the pain.  He complained of weakness, lack of 
endurance and fatigability and said that he was unable to 
ambulate as frequently as before.  He used a walker to assist 
ambulation.  He stated that the pain came and went on its 
own.  It was noted that the veteran took medication for the 
pain with some relief.  When there was a flare-up of pain, 
the veteran stated that he usually rests and takes pain 
medications to include Ultram and Vioxx.  It was noted the 
veteran used a walker daily and walked for about 15 to 20 
minutes.  It was also observed that he has a right lower leg 
brace secondary to hemiplegia and has had no surgery of the 
spine.  As regards functional assessment, it was noted the 
veteran was reduced to sitting in a chair with some 
ambulation with a walker; otherwise, he was bed bound. 

On physical examination, the veteran used a motorized 
wheelchair.  The examiner assisted the veteran to a standing 
position; however the veteran was unable to stand 
independently.  He had stooped posture.  There was tenderness 
to palpation of the right lumbosacral area.  No spasms were 
noted.  Range of motion was limited but degrees were not 
attempted because of pain and inability to stand 
independently.  The examiner noted that the veteran was not 
able to fully extend the spine and that flexion was to 20 
degrees.  Reflexes were brisk.  There was atrophy of the back 
musculature and the examiner was unable to feel pedal pulses.  
An X-ray of the lumbar spine revealed the vertebral bodies to 
appear normal in height.  There was straightening of the 
lumbar spine suggestive of muscle spasm.  Lateral osteophyte 
formation was identified at the lower thoracic spine, L1-L5.  
There was moderate narrowing of the L4-5 and severe narrowing 
of the L5 - S1 intervertebral disc space.  Anterior 
osteophyte formation was identified at L1-5.  Hypertrophic 
osteoarthritis was the diagnostic impression.

In an addendum to the examination, a VA physician noted that 
he had reviewed the examination report of October 2001 and 
concurred with the report.  He opined that the veteran's back 
condition was severe and not pronounced.  He further opined 
that the veteran's service-connected lumbosacral strain did 
not result in frequent hospitalization or marked interference 
with his employability.

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).  

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).

Under Diagnostic Code 5295, lumbosacral strain, a zero 
percent evaluation is assigned for slight subjective symptoms 
only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

Under Diagnostic Code 5293, intervertebral disc disease, a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. 


Analysis

The veteran is currently assigned a 40 percent disability 
evaluation under Diagnostic Code 5292 for severe limitation 
of motion of the lumbar spine due to the lumbar sprain.  This 
is the maximum benefit available under Diagnostic Code 5292.  
See 38 C.F.R. § 471a, Diagnostic Code 5292.  Thus, a higher 
rating under Diagnostic Code 5292 is not possible.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the low back.  

The veteran's lumbar spine disability might also be rated 
under Diagnostic Code 5295, lumbosacral strain.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  However, the 
highest disability evaluation available under Diagnostic Code 
5295 is 40 percent.  Since the veteran is already receiving a 
40 percent rating, a higher disability evaluation is not 
possible under this diagnostic code and a change to 
Diagnostic Code 5295 would not avail the veteran. 

The veteran's lumbar spine disability may also be rated, by 
analogy, under Diagnostic Code 5293 since there are findings 
of radiating pain down the right leg.  In applying the law to 
the existing facts, the Board finds the evidence of record 
does not demonstrate the requisite objective manifestations 
for a disability evaluation in excess of 40 percent under 
Diagnostic Code 5293.  The medical evidence of record does 
not demonstrate pronounced lumbar spine disability.  The 
medical evidence establishes that the veteran has a severe 
lumbar spine disability which produces severe limitation of 
motion, weakness, and pain on motion.  The VA examination 
reports describe the veteran's symptomatology and functional 
impairment due to the lumbar spine disability as severe.  For 
instance, the May 1991 VA examination report indicates that 
the examiner characterized the back pain and limitation of 
motion as severe.  The examiner who performed the June 2000 
VA examination characterized the veteran's lumbar spine 
disability as severe and indicated that the veteran had 
severe functional disability.  In an addendum to the October 
2001 VA examination, the VA examiner stated that he reviewed 
the examination findings and he opined that the veteran's 
back disability was severe, not pronounced.  

The record shows that the veteran has complaints of pain 
radiating down the right leg.  The Board points out that 
under the criteria for a 60 percent rating under Diagnostic 
Code 5293, the evidence must show a pronounced disability 
with persistent symptoms compatible with sciatic neuropathy 
or other neurological findings appropriate to the site of a 
diseased disc.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Findings of radiculopathy without evidence of 
pronounced disability is not sufficient for the assignment of 
a 60 percent rating.  As noted above, there is no evidence of 
pronounced disability.  Furthermore, the Board notes that 
although there are findings of radiating pain down the right 
leg, there are no clinical findings of sciatic neuropathy or 
other neurological findings appropriate to the site of a 
diseased disc.  The June 2000 VA examination report indicates 
that examination revealed no neurological abnormalities.  

The Board also points out that the medical evidence of record 
shows that the veteran had complaints of pain in both legs 
due to nonservice-connected peripheral vascular disease.  An 
April 1993 hospital discharge summary indicates that the 
veteran had a long history of peripheral vascular disease and 
a long history of painful legs on ambulation which was felt 
to be neurologic and vascular in nature.  It was noted that 
the veteran had increasing pain with ambulation in the past 
months in the right lower extremity.  Work-up revealed 
significant right superficial artery occlusion.  The veteran 
underwent a balloon angioplasty of the right superficial 
femoral artery occlusion and he had less pain after the 
procedure.  The record also shows that the veteran has right 
hemiparesis status post a meningioma, and the veteran wore a 
right leg brace due to hemiplegia.    

The record also shows that there were no findings of muscle 
spasm upon VA examination in 2001 and 1997.  The VA 
examination reports do not report absent ankle jerk.  The 
Board notes that the veteran has right hemiplegia which is 
not service-connected.  

In light of this evidence, the Board finds that the veteran's 
service-connected lumbar spine disability picture does not 
more closely approximate the criteria for a 60 percent rating 
because there is no evidence of a pronounced disability, 
muscle spasms, or absent ankle jerk.  Furthermore, there is 
medical evidence that the right leg pain is due, at least in 
part, to peripheral vascular disease.  The Board finds that 
the preponderance of the evidence is against the assignment 
of a 60 percent disability evaluation under Diagnostic Code 
5293. 

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected cervical spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that consideration of functional loss 
due to pain is not required when, as in this case, the 
currently assigned rating is the maximum disability rating 
available for limitation of motion.  In the instant case, the 
veteran is receiving a 40 percent evaluation for lumbar 
sprain under Diagnostic Code 5292, which is the maximum 
allowable rating.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  
See Johnston, 10 Vet. App. at 85.

The Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis for the service-
connected low back disorder.  The Board finds that there is a 
lack of evidence regarding an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The record shows that the symptomatology of the lumbar sprain 
includes pain with severe limitation of motion.  As discussed 
in detail above, the service-connected lumbar sprain is rated 
as 40 percent disabling under Diagnostic Code 5292.  The 
Board finds that the veteran's symptoms are consistent with 
the criteria in the Rating Schedule and the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is no indication that the veteran has been hospitalized 
frequently for the lumbar spine disability.  The record shows 
that the veteran has not had any recent hospitalizations for 
the lumbar spine disability.  

Likewise, there is no evidence indicating that the veteran 
has had marked interference with employment so as to render 
impractical the application of the regular schedular 
standards for a lumbar spine disability.  The Board stresses 
that 38 C.F.R. § 3.321(b)(1) requites marked interference 
with employment, not simply interference.  The addendum to 
the October 2001 VA examination report indicates that the VA 
examiner opined that the lumbar spine disability did not 
cause marked interference with employment.  The currently 
assigned 40 percent disability evaluation under Diagnostic 
Code 5292 is an acknowledgment on the part of VA that 
interference with employment exists.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Accordingly, the 
Board determines that the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for the lumbar spine disability.  

In summary, a disability evaluation in excess of 40 percent 
is not warranted for the service-connected lumbar sprain, for 
the reasons and bases described above.  The preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation and the claim is denied.  


ORDER

A disability evaluation in excess of 40 percent for a lumbar 
sprain is denied.



		
	Carolyn L. Krasinski
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

